Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 line 3        “  a body  ‘  has been changed to    ----a conductive body -----
Claim 9  line 1     “ claim 3 “  has been changed  to ----claim 1 ----
\Claim 10  line 6      “ a body  “  has been changed  to ---- a conductive body-----
Claim 13  line 1    “ claim   12 “   has been changed to ---claim 19 -----

Authorization for this examiner’s amendment was given in an interview with Mr.  Summe     on 7-1-2022.
The following is an examiner’s statement of reasons for allowance   Claims  1  and 10  each  require   --- conductive body ….    with sockets formed in a  first face----  The Gunthier patent  lacks  such feature  and instead   has sockets formed in   insulative bodies   28  and 28a  this being a patentable difference   Also for  claims  1 and 10 the Vinther  2015/  0295359 Pub has been considered however it   lacks the --    sockets in a first face  ,  pin portions extending into  the sockets ---  relationship  recited in these claims and such features in combination with other claimed  limitations defines  a patentable distinction  in each claim 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.  SPE   TC Pateln  571  272  2098 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NEIL ABRAMS/Primary Examiner, Art Unit 2832